DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Zi is silent about processing classification results and regression results of the at least two detection result groups, let alone acquiring the bounding box for the target object in the frame under detection according to the comprehensive classification result and the comprehensive regression result with respect to the plurality of candidate boxes. Thus, /7 fails to disclose the above-quoted features of claim 1.  Further, the Examiner asserts that Li disclosed that an image size of the reference frame is smaller than that of the frame under detection. See Office Action at 3. Applicant respectfully disagrees.  Fig 2 of Zi illustrates a detailed view of an area of frame image T by enlarging a part of Frame T, but is not a frame image T-1. See Zi at FIG. 2. Further, in Z7, the frame image T-1 and the frame image T have a same size. See Li at FIGs. 1-2. Thus, L/ fails to disclose “an image size of the reference frame is smaller than that of the frame under detection,” as recited in amended claim 1.  Further, the Examiner asserts that Li disclosed “inputting each of at least two feature groups output from at least two network layers of the neural network into a detector to obtain a corresponding detection result group output from the detector, wherein each of the feature groups comprises the feature of the reference frame and the feature of the frame under detection, and each of the detection result groups comprises a classification result and a regression result with respect to a plurality of candidate boxes for the target object”. See Office Action at 3. Applicant respectfully disagrees. Regarding this feature in claim 1, for each of at least two network layers of the neural network, the network layer outputs one feature group; for each feature group, the feature group is input into a detector, to obtain a detection result group corresponding to the feature group; where the feature group output by the network layer comprises the feature of the reference frame output by the network layer and the feature of the frame under detection output by the network layer; and the detection result group comprises a classification result and a regression result with respect to a plurality of candidate boxes for the target object.  Li discloses that, paragraphs [0061 ]-[0062] of Li, in a complete detection network, the image is processed by a plurality of convolution layers and a pooling layer to obtain a feature map, and based on this feature map, candidate boxes are regressed by a Region Proposal Network. Combined with the following reproduced Fig. 6 of Zi, in Li, for frame T, the output of a previous convolution layer is an input of a subsequent convolution layer and cannot be input into a detector. In Li, an output of the last convolution layer is used to perform remaining processing operations to generate candidate detection boxes. In Zi, no outputs of other convolution layers (that is, convolution layers excluding the last one) directly participate in remaining processing operations, nor is each output of the other convolutions used to be an input as the next convolution layer.  In addition, according to paragraph [0067] of Zi, in a shortcut detection network, the input of the shortcut detection network is the feature map of the previous frame and the current frame in the third convolutional layer, and a result of the detection of the previous frame; and the output of the shortcut detection network is a candidate detection box of the current frame. That is, in Zi, for the current frame and for the previous frame, the feature map output by the third convolutional layer 1s input into the shortcut detection network. However, in Zi, the feature maps output by other convolutional layer (except the third convolutional layer) cannot be input into the shortcut detection network.  Thus, the network disclosed by Li has completely different structure, and does not constitute the network recited in claim 1. Accordingly, Zi also fails to disclose “inputting each of at least two feature groups output from at least two network layers of the neural network into a detector to obtain a corresponding detection result group output from the detector, wherein each of the at least two feature groups comprises the feature of the reference frame and the feature of the frame under detection, and each of the at least two detection result groups comprises a classification result and a regression result with respect to a plurality of candidate boxes for the target object,” as recited in amended claim 1.” (See applicant’s remarks dated 5/10/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 27, 2022